Plaintiff is entitled to judgment under the second and third causes of action. Defendant is liable in quasi-contract and implied contract. Defendant purchased the land with notice and knowledge of the covenants and by-laws, and has had the use and benefit of the common, facilities which were maintained by the plaintiff corporation. The second and third causes of action are for a sum of money only and are not beyond the jurisdiction of the County Court. In addition to the informal findings and conclusions stated herein, all findings made by the trial court are affirmed. All conclusions of law are reversed and disallowed. All plaintiff’s proposed findings, which were found by the trial court, are affirmed and found. All plaintiff’s proposed conclusions, which were allowed by the trial court, are reversed and disallowed as unnecessary under our view of the case. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.